Citation Nr: 1141017	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  09-45 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to May 1994. 

This appeal originally came before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In April 2011 the Board remanded the case for additional development.  There has not been adequate compliance with the remand directives, and another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The previous remand noted that the Veteran has suggested he received psychiatric counseling in service in connection with treatment for alcohol abuse.  It stated that as in-service mental health clinic records may be stored separately from other service treatment records, and not routinely provided VA, further efforts to obtain any such records should be accomplished.  Unfortunately, it does not appear that any action was taken to request or obtain these records.  When any action required by a remand is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at 268.  Thus, another remand is required.

In the event that such records are obtained, the Board believes that the claims folder should be returned to the VA examiner who conducted the May 2011 examination of the Veteran.  The examiner should be requested to review the newly obtained service mental health clinic records and provide an addendum to her opinion addressing whether the new records change the diagnoses or nexus opinion she previously provided.  If the examiner is unable to provide the addendum opinion without another examination of the Veteran, such examination should be scheduled.

Additionally, the most current VA psychiatric treatment records of the Veteran should be associated with the file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder copies of any VA treatment records of the Veteran dated since August 2011.

2.  From appropriate sources, specifically including the repository of records from the mental health clinic that served Ft. Knox, Kentucky during the Veteran's period of service there, request any available records of in-service counseling provided the Veteran.  Document in the claims folder any attempts to obtain such records.

3.  If and only if such inservice mental hygiene/counseling records of the Veteran are obtained, ask the examiner who conducted the May 2011 VA examination of the Veteran to review the newly obtained service mental health clinic records and provide an addendum to her opinion addressing whether the new records change the diagnoses or nexus opinion she previously provided.  If that examiner is unavailable, or determines that the requested opinion cannot be provided without another examination, schedule the Veteran for an appropriate VA examination with an opinion provided addressing whether it is at least as likely as not any currently diagnosed psychiatric disability had its onset in service. 

A rationale for any opinion expressed, with specific reference to any clinical data which support the opinion, is requested. 

4.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with an appropriate supplemental statement of the case and be given opportunity to respond.  The case should then be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


